DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed 12 August 2021 (hereafter the “8/12 Reply”) has been entered, and Claim 67 has been canceled. 
Claims 66 and 68-87 remain pending. 

Drawings
In light of replacement figures filed with the 8/12 Reply, the previous objection to Figures 20 and 22 as failing to comply with 37 CFR 1.821(d) has been withdrawn. 

In light of amendments to the specification filed with the 8/12 Reply, the previous objection to Figures 7, 9, 11 and 14 of the drawings as failing to comply with 37 CFR 1.84(p)(5) has been withdrawn.  
It is noted that the amendments to the specification use paragraph numbers that are one higher than the paragraph numbering in the specification filed 10 August 2018.  In other words the amendments are to paragraphs “0055”, “0057”, “0060” and “0063” which paragraphs are numbered 00054, 00056, 00059 and 00062, respectively.  This discrepancy an additional ¶0001 following the title of the application on page 1 of the specification.  
All references to the specification below will continue to follow the numbering in the specification as filed 10 August 2018. 

Applicant’s attention is directed to the new objection to the specification due to the amendments to ¶00062 (“0063” in Applicant’s ‘one higher’ numbering).  

Specification
In light of amendments to the specification, the previous objection to the specification as failing to comply with 37 CFR 1.821(d) has been withdrawn. 

The disclosure is objected to because of the following informalities:  as acknowledged above, ¶00062 has been amended to include references to elements 1404 through 1406 of Figure 14, and those references confusingly present the elements in the context of elements 1301 and 1302 in Figure 13, where element 1302 is distinct from element 1402 in Figure 14 and Figure 13 does not include elements 1404 through 1406.  
The amendment presents ¶00062 as possibly describing subject matter that is a combination of Figures 13 and 14, which would constitute new matter introduced into the specification. 
Appropriate explanation and/or correction is required.
In the interest of advancing prosecution, it is noted that amending ¶00062 to include additional references to elements 1401, 1402, and 1403, to avoid interpretation of a combination of Figures 13 and 14, will obviate this objection.  

Additionally, the disclosure is objected to because of the following informalities:  page 11, ¶00052, line 2, recites “introduce adaptors at high frequency” (emphasis added) which appears to contain a typographical error because the remainder of the specification uses the terms “adapter” and “adapters” (emphasis added; see ¶¶00077-00081, and 00088).  
Appropriate explanation and/or correction is required.
Applicant is urged to consistently use “adapter” and “adapters” in the specification and claims, which would also obviate the possibility that the recitation of “adaptors” in Claim 80 is to be construed as only in reference to ¶00052.  
In the interest of advancing prosecution, the instances of “adaptors” in the specification and claims are viewed as reciting “adapters”.  

Claim Interpretation
Claim 69 depends from independent Claim 66 and recites “denaturing the barcode tagged fragment” (emphasis added) which is interpreted as referring to “a barcode tagged fragment” of step (e) in Claim 66.

Claim 70 recites “repairing any gap produced [ ] thereby forming a repaired double stranded barcode tagged fragment” is interpreted as referring to --filling in any gap produced-- with DNA polymerase activity based upon the specification on page 11, ¶00053; pgs 12-13, ¶00056; pg 14, ¶00059; pg 15, ¶00062; and pg 21, ¶00077.

Claim 71 recites “the solid support is selected from the group consisting of a bead, a microparticle, a slide, a plate, a flow cell, and a combination thereof” (as a Markush Grouping) and also recites two conditional phrases:  i) “wherein if the solid support is physically separable from each other” and ii) “wherein if the solid support is a contiguous flat surface”.  Each of the two “wherein” clauses has been interpreted as not expanding the metes and bound of “solid support” beyond the members of the group as recited. 

Claim 86 recites “with the non-homopolymer segments serving as homopolymer breakers of the random degenerate segments and/or for nucleic acid sample identification”, which is interpreted as an intended use of the “non-homopolymer segments” rather than requiring an active step of ‘breaking’ or ‘identifying’ in embodiments of the claim. 

Claim 87 recites “wherein said barcode is flanked by a handle sequence at each end, wherein said handle sequence is used as a binding site for amplification, hybridization, annealing, and/or ligation”, which is interpreted as the “handle sequence at each end” (i.e. both sequences) as subject to the second “wherein” clause.  Moreover, the second “wherein” 

Claim Objections – Withdrawn and New
In light of amendments to the claims, the previous objections to Claims 66, 70, 71, 75, 77, 80-82, 84, and 86 because of informalities have been withdrawn.  

Claims 68, 82 and 86 are objected to because of the following informalities:  
Claim 68, line 8, recites “contacting the nucleic acid with the transposase” which contains a clerical error and should recite --contacting the nucleic acid target with the transposase--;
Claim 82, line 2, recites “amplified with a first set primer“ which contains a clerical error and should recite --amplified with a first set of primers-- as found at the end of the claim; and 
Claim 86, line 9, recites “the random segment” which contains a clerical error and should recite –[[the]] each random degenerate segment[[s]]-- to correspond with “random degenerate segments” as found in lines 2 and 5 of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Withdrawn, New and Maintained
In light of claim amendments to recite “transpososome-nucleic acid complex”, the previous rejection of Claims 66-87 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because of the term “stable strand transfer complex” has been withdrawn. 
In light of its cancellation, the previous separate rejection of Claim 67 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
In light of amendments to Claim 69, the previous separate rejection of Claims 69 and 80-82 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.  
In light of amendments to Claim 77, the previous separate rejection of Claims 77 and 80-82 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
In light of amendments to Claim 78, the previous separate rejection thereof under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
In light of amendments to Claim 79, the previous separate rejection thereof under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
In light of amendments to Claim 69, the previous separate rejection of dependent Claim 80 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.  
But Applicant’s attention is directed to the new rejection of Claim 80 necessitated by those amendments (see below). 

In light of amendments to Claim 83, the previous separate rejection thereof under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
In light of amendments to Claim 84, the previous separate rejection thereof under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
In light of amendments to Claim 86, the previous separate rejection thereof under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
In light of amendments to Claim 66 and 69 to remove the period in recitations of “a.” and before other steps, as well as the cancellation of Claim 67, the previous rejection of Claims 66-87 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to extraneous periods has been withdrawn. 
In light of amendments to Claim 66 as well as the cancellation of Claim 67, the previous separate rejection of Claims 66, 67 and 83 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
But Applicant’s attention is directed to the new indefiniteness rejection necessitated by those amendments (see below). 

In light of amendments to Claim 66 and 68 to no longer recite “stable strand transfer complex”, and the cancellation of Claim 67, the previous rejection of Claims 66-87 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to that term has been withdrawn. 
In light of amendments to Claim 69 to no longer recite step “b”, the previous separate rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendments to Claim 77, the previous separate rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendment of Claim 78 to depend from Claim 68, the previous separate rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendments to Claim 80, the previous separate rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendments to Claim 81, the previous separate rejection thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of amendment of Claim 85, the previous rejection of Claims 85-87 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 80 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a new matter rejection necessitated by amendments to Claim 69, from which Claim 80 depends.
Prior to its amendment with the 8/12 Reply, Claim 69 was as follows:  

    PNG
    media_image1.png
    162
    628
    media_image1.png
    Greyscale
 
As shown above, Claim 69 included a step “b” of “releasing the single stranded barcode tagged [ ] fragment from the solid support and copying [it] to generate a soluble library” (emphasis added).  This is the necessary interpretation because only the ‘released’ fragment is no longer “immobilized on the solid support” and so able “to generate a soluble library”.  Thus Claim 69 as previously presented did not encompass “copying [an immobilized fragment] to generate a [ ] library”.  
This is in contrast to amended Claim 69, which now recites 
“denaturing the barcode tagged fragment, thereby producing a single stranded barcode tagged fragment immobilized on the solid support; and copying the single stranded barcode tagged fragment immobilized on the solid support through primer extension or amplification to generate a sequencing library” (emphasis added).  
While there is support for this subject matter in Figure 15 and ¶00066 (pgs 16-17) of the instant application, there is no literal or descriptive support for “primer extension or amplification” with use of “random primers” as recited in Claim 80.    
For example, the recitation of using “a random primer” in ¶00065 (pg 16) is in the limited context of using primer extension to capture nucleic acid targets.  Thus there is inadequate support for that element in Claim 80.  
In light of the foregoing, Claim 80 encompasses new matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66 and 68--87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has not been previously presented and is necessitated by amendment to Claim 66. 
Claim 66 has been amended to recite as follows:
{a} providing a plurality of solid supports having a plurality of barcode templates immobilized thereon, wherein the plurality of barcode templates comprises a clonal barcode template or a semi clonal barcode template, wherein each barcode template comprises a barcode sequence and at least one flanking handle sequence; 
[ ]
wherein step (a) further comprises immobilizing the plurality of barcode templates on the plurality of solid supports by a clonal amplification method
The broadest reasonable interpretation of step (a) as quoted above is of more than one solid support with more than one “barcode templates immobilized” on the more than one solid support, and where the “barcode templates” are clonal or semi clonal, with the term “or” being understood in the exclusive sense of ‘clonal or semi clonal but not both’ among the plurality of solid supports.  This differs from the previous scope of Claim 66, which featured a single solid support having either a clonal or semi clonal barcode template
The above interpretation is furthered by the specification on pages 7-8, ¶0036, which describes “a plurality of the same barcode template with one unique barcode sequence on the surface” as a solid support having “clonal barcode templates”, and a solid support as having “semi clonal barcode templates” resulting from “semi-clonally amplification” with use of “different barcode templates” (i.e. those with “different” barcode sequences).  Thus an individual solid support cannot have both “clonal barcode templates” and “semi clonal barcode templates”.  Additionally, a solid support with “semi clonal barcode templates” may be understood as a product by process.
But the above understanding is inconsistent with the wherein clause as quoted above because it requires step (a) to immobilize barcode templates “by a clonal amplification method” which would be understood by a skilled artisan as referring to the formation of solid supports with “clonal barcode templates” but not “semi clonal barcode templates” because the latter requires “semi clonally amplification”.  
Thus that skilled artisan would be confused as to whether “a plurality of solid supports having a plurality of barcode templates immobilized therein, wherein the plurality of barcode 
And because dependent Claims 68-87 also present the same confusion, they are also indefinite. 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection,  Claim 66 is interpreted as encompassing embodiments comprising “a semi clonal barcode template” produced by “semi clonally amplification” without inclusion of the steps of “semi clonally amplification” being required in embodiments of the claimed methods.  Stated differently, embodiments of the claims that comprise “a semi clonal barcode template” have no active “semi clonally amplification” steps.  Consistent with this interpretation, the “wherein” clauses in lines 19-22 of Claim 66 are construed as only required in embodiments of the claims comprising “a clonal barcode template” (i.e. with “with one unique barcode sequence”, see ¶00036).  

Additionally, Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as previously presented.  
Claim 71 recites “the solid support is selected from the group consisting of a bead, a microparticle, a slide, a plate, a flow cell, and a combination thereof” (emphasis added) and also recites two conditional phrases:  i) “wherein if the solid support is physically separable from each other” and ii) “wherein if the solid support is a contiguous flat surface”.  Because each of the five members of the recited group is exclusive to only one of the two conditional and a “solid support [that’ is a contiguous flat surface”.  This ambiguity leaves the metes and bounds of the claim unclear with respect to embodiments comprising “a combination” of the recited members, rendering Claim 71 indefinite.  

Additionally, Claims 68 and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  This rejection has not been previously presented and is necessitated by amendments to Claim 66, from which Claim 68 depends.  
Claim 68 recites the limitation "said solid support" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, there is insufficient basis of this limitation in Claim 66 because using the recitations of “a first solid support” and “a second solid support” in lines 21 and 22, respectively, as basis would render Claim 68 indefinite (i.e. nonsensical) with respect to the subject matter being claimed.  
And Claim 78 is indefinite for the same reason because of its dependency from Claim 68.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the limitation quoted above is in the context of “wherein attaching said transpososome-nucleic acid complex to said solid support” (emphasis added), which corresponds to “attaching” step (d) of Claim 66.  Thus the quoted limitation has been construed as reciting --said first barcode template-- to better correspond to step (d).

Additionally, Claims 69 and 80-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  This rejection has not been previously presented and is necessitated by amendments to Claim 66, from which Claim 68 depends.  
Claim 69 recites the limitation "the solid support" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, there is insufficient basis of this limitation in Claim 66 because using the recitations of “a first solid support” and “a second solid support” in lines 21 and 22, respectively, as basis would render Claim 69 indefinite (i.e. nonsensical) with respect to the subject matter being claimed.  
And Claims 80-82 are indefinite for the same reason because of their dependency from Claim 69.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the limitation quoted above is interpreted as reciting --[[the]] a solid support--.  It is further noted that this interpretation provides basis for the second instance of “the solid support” in lines 6-7 of Claim 69.  

Additionally, Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  This rejection has not been previously presented and is necessitated by amendments to Claim 66, from which Claim 71 depends.  
Claim 71 recites the limitation "the solid support is" in lines 2, 4 and 7.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, there is insufficient basis of this limitation in Claim 66 because using the recitations of “a first solid support” and “a 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the limitation quoted above is interpreted as reciting --the solid supports are-- with alteration of the listed materials to be in the plural.    

Additionally, Claim 77 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  This rejection has not been previously presented and is necessitated by amendments to Claim 66, from which Claim 77 depends.  
Claim 77 recites the limitation "from the solid support" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, there is insufficient basis of this limitation in Claim 66 because using the recitations of “a first solid support” and “a second solid support” in lines 21 and 22, respectively, as basis would render Claim 77 indefinite (i.e. nonsensical) with respect to the subject matter being claimed.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the limitation quoted above is interpreted as reciting --from immobilization--.    

Additionally, Claims 83 and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  This rejection has not been previously presented and is necessitated by amendments to Claim 66, from which Claim 83 depends.  
Claim 83 further defines the “solid support” of Claim 66 as “produced by methods of direct synthesis, or clonal amplification”.  But this is contrary to the subject matter of Claim 66, which requires step (a) therein to comprise immobilizing “by a clonal amplification method” (see rejection of Claim 66 above).  
Thus it is ambiguous as to the scope of Claim 83 as compared to Claim 66.  This ambiguity renders Claim 83 indefinite.  And Claim 84, to the extent that it depends from Claim 83, is indefinite due to the same ambiguity.  
Response to Applicant Arguments
Applicant’s arguments in the 8/12 Reply have been fully considered in totality with the evidence of record and as applicable to the new rejection, and the maintained rejection, above.  The arguments are not persuasive for the following reasons. 
On page 14 of the 8/12 Reply, Applicant argues that “the specification at, e.g., paragraph [0036]” defines the term “semi clonal barcode template”.  Applicant acknowledges that “[o]ne of ordinary skill in the art would understand that the term ‘clonal’ includes a step of amplification, and that a unique barcode [sequence] would result in a homogenous or clonal population after amplification”.  This is consistent with the rejection of Claim 66 as explained above, where “a clonal amplification method” would be understood as resulting in solid supports with a plurality of clonal barcode template.  
And while Applicant further asserts that using “more than one barcode [sequence] would result in a non-homogenous or semi-clonal population”, this does not alter the description in ¶00036, stating that “[m]ore than one barcode template for a cluster or a droplet This is referred as semi-clonally amplification which results in ‘semi clonal barcode templates’” (emphasis added).  Thus a skilled artisan would understand that a “semi-clonally amplification” method is needed to result in “semi clonal barcode templates”.    
Thus Applicant’s arguments and statements are not persuasive with respect to the rejection of Claim 66 (and dependent Claims 68-87) as presented above. 
On page 14, Applicant states 

    PNG
    media_image2.png
    41
    477
    media_image2.png
    Greyscale

This is contradicted by line 3 of Claim 71, which was amended to recite “or a combination thereof” (emphasis in the original).  Thus the rejection is maintained for the reasons of record.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 81 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  
This rejection has not been previously presented and is necessitated by amendment. 
Dependent Claim 81 was amended to recite a step of “determining phasing information of the nucleic acid target using said sequencing library” is where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the act of “determining” (e.g. by directly or indirectly observing and/or evaluating sequence information obtained by “using said sequencing library”).  
Furthermore, and to the extent that the step rely upon naturally occurring properties, characteristics, functionalities, structures, or relationships (e.g. nucleic acid sequences) as present and/or found in their natural state, the claim is directed to the natural phenomenon of how those aspects naturally occur or exist.  
These judicial exceptions are not integrated into a practical application because the prior steps of “(a)” through “(e)” in Claim 66, the prior step of “repairing” in Claim 70, and the prior steps of “releasing” and “copying [ ] to generate a sequencing library” in Claim 77 (where those prior steps are present in dependent Claim 81) are i) insignificant extra-solution activity; and ii) generally link the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Regarding i), Claims 66, 70 and 77 do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the preceding steps are only directed to generating “a sequencing library” which is then ‘used’ to provide sequence data for the “determining” in Claim 81.  
Alternatively, these judicial exceptions are not integrated into a practical application because the prior steps of “(a)” through “(e)” in Claim 66, and the prior steps of “denaturing” 
Moreover, the prior steps (from either set of preceding claims) are the routine methodology of transposition, fragmentation, amplification, and sequencing as taught by Belyaev et al., Drmanac et al., Rigatti et al., Zarling et al. and Gromley et al. as described in the prior art based rejections below.    
In light of the foregoing, Claim 81 is directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 102 – Maintained and New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 66, 70-77, 80 and 84-87 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belyaev et al. (US 2016/0369266, published 12/22/2016, effectively filed 6/19/2015; cited in IDS filed 10/15/2019) as previously cited.
This rejection has been previously presented with respect to Claims 66 and 70-76.  The inclusion of Claim 84 is due to its amendment to depend from Claim 66.  The inclusion of Claims 77 and 80 is due to amendments to Claim 77.  The inclusion of Claims 85-87 is due to amendments to Claim 85. 
Belyaev et al. teach a method of tagging DNA comprising a solid support with attached (i.e. immobilized via hybridization) barcoded transposable DNA and transposase (as a complex; see e.g. Fig. 2) where spots identified as “1” through “N” each include a different barcode (see e.g. “Array of oligonucleotide probes” in Figs. 3 and 4 as well as Fig. 5, bottom half), where their solid support (e.g. “Array”) corresponds to step (a) of Claim 66 because the spots with different barcodes are “semi clonal barcode templates” on their solid support.  Additionally, the transposase complexes in those Figures correspond to step (b) of Claim 66
And regarding “at least one flanking handle sequence” in step (a) of Claim 66, Belyaev et al. teach each barcode as flanked by an adjacent “transposase recognition sequence” (see e.g. Fig. 1 as reference for Figs. 2-5).  
Belyaev et al. also teach delivery of sample DNAs to each spot (see e.g. Fig 5, top half), which corresponds to step (c) of Claim 66, followed by attaching the DNA to the barcodes of each spot via the complex without division between the complexes of a spot by a partition (Fig. 5), which corresponds to step (d) of Claim 66.  
Belyaev et al. further teach resolution of the complex and removal of the transposase to leave fragments of the sample DNAs attached to the barcodes and the solid support (see Fig. 6), which corresponds to step (e) of Claim 66.  
Belyaev et al. teach additional details regarding the above in ¶¶0088-0107.  And as explained in the interpretation of Claim 66 in the indefiniteness rejection above, the “wherein” clauses in lines 19-22 of Claim 66 are construed as only required in embodiments of the claims comprising “a clonal barcode template”.  This applies equally to Claim 84, which further defines an element in those wherein clauses. 
Regarding Claim 70, the method of Belyaev et al. does not produce a gap and so ‘repairs’ any hypothetical or actual gap as presented in Claim 70.  
Regarding Claim 71, Belyaev et al. teach a solid substrate “array” (see e.g. ¶0043) and microarrays that are on slides (see pgs 8-9, ¶¶0111-0116), which corresponds to “a slide” as presented in Claim 71.  
Regarding Claims 72-75, Belyaev et al. teach “hyperactive Tn5” as an example of transposase enzymes for use in their method (see e.g. ¶¶0086-0087).  
Regarding Claim 76, the method of Belyaev et al. performs attachment via transposition, which necessarily comprises ligation reactions.    
Regarding Claims 77 and 80, Balyaev et al. teach “[a]rrays of oligonucleotide probes that are specific for a first oligonucleotide domain having a specific unique barcode can be synthesized on the microarray surface using any convenient method and can include a cleavable (optically or chemically) linker at or near the 3′-end” (see ¶0103) and that the cleavable linker can be used to cleave (i.e. release) “the oligonucleotides to which the transposase complexes are hybridized” (see ¶0120) followed by subjecting “the tagged/barcoded DNA [ ] to any desired downstream process, e.g., amplification and/or NGS. For example, PCR amplification can be performed using a primer pair that includes a first primer specific for a primer binding site in the barcoded adapter and a second primer specific for a primer binding site in the non-barcoded adapter” (see ¶0121).  
Regarding Claim 85, Belyaev et al. teach use of “a 10 nucleotide barcode sequence” as a non-limiting example (see ¶0094).  
Regarding Claims 86 and 87, Belyaev et al. further teach that “different barcodes can differ from each other by only a subset, but not all, of the positions within the barcode sequence (e.g., at one, two, or three positions in a 10 nucleotide barcode sequence). Moreover, some variable positions in the barcode sequence can be partly degenerate, for example differing across a subset by only 2 or 3 of the 4 canonical nucleotides at each degenerate 
In light of the foregoing, Belyaev et al. anticipate Claims 66, 70-77, 80 and 84-87.  
Response to Applicant Arguments
Applicant’s arguments in the 8/12 Reply have been fully considered in totality with the evidence of record and as applicable to the above maintained rejection.  The arguments are not persuasive for the following reasons. 
On page 15 of the 8/12 Reply, Applicant first argues that Claim 66 has been amended “to incorporate the subject matter of Claim 67”.  This is not persuasive because the amendment did not change the scope of Claim 66 with respect to embodiments comprising only solid supports with “a semi clonal barcode template” as explained in the interpretation of the claim in the indefiniteness rejection above. 
Applicant next argues that as “noted on page 26 of the [previous] Office Action, Belyaev does not ‘teach their method as comprising use of a solid support with attached (i.e. immobilized) barcoded sequence without a complex of transposable DNA and transposase.  clonal amplification to immobilize barcode sequences on their solid support as presented in Claim 67’” (emphasis added).  As an initial matter, the above quote illustrates an error by the Examiner in not clearly indicating “use of a solid support with attached (i.e. immobilized) [clonal] barcoded sequence without a complex of transposable DNA and transposase” as intended.  The inadvertent omission is reflected by the rejection on page 26 being directed to embodiments of previous Claim 66 comprising a clonal barcode template.  And the Examiner regrets any confusion caused by the error. 
Despite the error, Applicant’s argument is not persuasive because that statement from the previous Office Action is clearly in error with respect to embodiments of Claim 66 comprising a semi clonal barcode template as shown by Fig. 3 of Belyaev et al., where the “array of oligonucleotide probes [that are] barcode-specific” and identified by 1, 2, 3 and N in the lower half of the figure are clearly immobilized “barcode-specific” oligonucleotides that hybridize to barcodes 1, 2, 3 and N and so must contain those barcode sequences.  
Additionally, the argument is not persuasive because the statement of this rejection in the previous Office Action expressly relied upon Figure 3 as teaching steps (a) and (b) of Claim 66.  
Thus Applicant’s arguments are not persuasive, and the rejection is maintained for the reasons provided above. 

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of amendments to Claim 66 and the cancellation of Claim 67, the previous rejection of Claims 66, 67, 70-76, 79, 83 and 84 under 35 U.S.C. 103 as being unpatentable over Belyaev et al. in view of Rigatti et al., Zarling et al. and Drmanac et al. has been withdrawn.
In light of amendments to Claim 66, the previous rejection of Claim 68 under 35 U.S.C. 103 as being unpatentable over Belyaev et al. in view of Rigatti et al., Zarling et al., Drmanac et al. and Gormley et al. has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 66, 70-76, 79 and 83-85 are rejected under 35 U.S.C. 103 as being unpatentable over Belyaev et al. (US 2016/0369266, published 12/22/2016, effectively filed 6/19/2015; cited in IDS filed 10/15/2019) as applied to Claims 66, 70-77, 80 and 84-87 above in view of Drmanac et al. (US 2016/0046985 A1, published 2/18/2016; effectively filed 3/17/2014; cited in IDS filed 8/10/2018), Rigatti et al. (WO 2015/189636 A1, published 12/17/2015; effectively filed 6/13/2014 based on US Prov. Appl’n 62/012,188; cited in IDS filed 10/15/2019) and Zarling et al. (US 2001/0044107 A1; published 11/22/2001), all references as cited in the previous Office Action.
The same four references were previously presented against Claims 66, 67, 70-76, 79, 83 and 84, but the instant rejection is on different grounds necessitated by amendments to Claim 66.  
As an initial matter, Belyaev et al., Drmanac et al. and Rigatti et al. are directed to transposome mediated fragmentation of DNA molecules and their analysis as a common field of endeavor.  
The teachings of Belyaev et al. have been described above.  And their teachings relevant to Claim 85 are re-emphasized for application against Claim 85 in this rejection.
Belyaev et al. do not teach their method as comprising use of a plurality of solid supports with attached (i.e. immobilized) “clonal” barcoded sequences.  They also do not teach “clonal” amplification to immobilize barcode sequences on their solid support.  
Drmanac et al. teach clonal amplification of adapter-barcode oligonucleotides on beads as a solid support (see e.g. ¶0107), which corresponds to step (a) of Claim 66 and to Claim 83.  They further teach immobilization of clonal barcodes by covalent attachment to “a bead or other support structure” (see e.g. ¶0124).  Additionally, Drmanac et al. teach preparation of clonal barcode sequence containing oligonucleotides by “emulsion PCR” (see e.g. ¶0129), which corresponds to instant Claim 84.  Furthermore, Drmanac et al. teach clonal barcodes on beads “for use in ‘single-tube’ MT” without “need for a large number of aliquots or nanodrops” (see pgs 6-7, ¶¶0080 and 0089; where “MT” refers to Multiple Tagging, see pg 2, ¶0014).  
Additionally regarding instant Claim 86, Drmanac et al. teach embodiments where “two different barcode segments are used. A and B segments are easily be modified to each contain a different half-barcode sequence to yield thousands of combinations. In a further embodiment, the barcode sequences are incorporated on the same adapter. This can be 
Rigatti et al. teach a method for preparing a population of target nucleic acids for sequencing comprising providing a substrate surface comprising a capture moiety (see e.g. their claim 1), which is a nucleic acid capture probe (see e.g. their claim 11); contacting the surface with a mixture containing template nucleic acid strand transposomes comprising transposase and a target polynucleotide (see e.g. their claim 1, step (b)), which corresponds to steps (b) and (c) of instant Claim 66; associating the template with the capture probe (see e.g. their claim 1, step (c)), which corresponds to step (d) of instant Claim 66, where the associating comprises using a recombinase (see e.g. their claim 15 in WO 2015/189636 A1 and claim 14 in US Prov. Appl’n 62/012,188); use of a polymerase or a ligase (see e.g. their claim 6), which corresponds to instant Claim 70; and removing the transposase with protease (see e.g. their claim 25), which corresponds to step (e) of instant Claim 66 and to Claim 79. 
Rigatti et al. further teach their transposon sequence can include an anchor site and a barcode (see ¶0043 in WO 2015/189636 A1 and ¶0041 in US Prov. Appl’n 62/012,188).  
Zarling et al. teach the use of recombinase to aid association of target nucleic acid sequences to capture probes on gene chips, including use of recombinase “on the capture probes on the solid support” (see e.g. ¶0009).  They further teach the “capture probes are made to hybridize to target sequences” (see e.g. ¶0016) and so are single stranded.  
Drmanac et al. teach clonal amplification of adapter-barcode oligonucleotides on beads as a solid support (see e.g. ¶0107), which corresponds to instant Claim 83.  They further teach to instant Claim 84.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Belyaev et al. by i) substituting their solid support with beads having immobilized clonal adapter-barcode sequences prepared by emulsion PCR as taught by Drmanac et al., and ii) including the capture probe sequence (with a 3’ end sequence for association with recombinase as taught by Rigatti et al. and Zarling et al.) with the immobilized barcode sequences for contacting with a mixture containing template nucleic acid strand transposomes comprising transposase and a target followed by removing the transposase with a protease (both as taught by Rigatti et al.) with the reasonable expectation of successfully expanding Belyaev et al.’s method to include the use of beads as a solid support (and so allow “single-tube” processing as taught by Drmanac et al. as compared to the array of spots of Belyaev et al.) and by substituting Belyaev et al.’s hybridization mediated attachment of a barcode sequence via a transposase containing complex with the capture probe and recombinase mediated covalent attachment (as an equivalent means of attachment taught by Rigatti et al. and Zarling et al.) without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (e.g. beads with clonal barcode sequences of Drmanac et al. and recombinase-mediated covalent .  

Claims 68 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Belyaev et al., Drmanac et al., Rigatti et al. and Zarling et al. as applied to Claims 66, 70-76, 79 and 83-85 above and in view of Gormley et al. (US 2014/0194324 A1, published 7/10/2014; cited in IDS filed 10/15/2019) as previously cited.  
This rejection has not been previously presented.
As an initial matter, Belyaev et al., Drmanac et al., Rigatti et al. and Gormley et al. are all directed to transposome mediated fragmentation of DNA molecules and their analysis as a common field of endeavor.  
The teachings of Belyaev et al., Drmanac et al., Rigatti et al., and Zarling et al. have been described above.  
They do not teach a method with use of an “oligo linker” to attach a complex of target nucleic acids and transposase to a nucleic acid immobilized on a solid support as presented in Claims 68 and 78.  
Gormley et al. teach use of a single-stranded splint oligonucleotide in attaching a transposome complex to an oligonucleotide coupled to a solid support (see e.g. ¶¶0022 and 0096, as well as Fig. 5b).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method of Belyaev et al., Drmanac et al., Rigatti et al. and Zarling et al. as explained above by substituting the association by recombinase mediated hybridization with attachment by a splint oligonucleotide mediated ligation as taught by Gormley et al. with the reasonable expectation of successfully improving the method by substituting the hybridization mediated association with a covalent attachment without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (e.g. splint oligonucleotide and ligation of Gormley et al.) for another (association via hybridization of Balyaev et al.) to obtain predictable results; and simple use of known techniques (of Gormley et al.) to improve the similar method (of Belyaev et al., Drmanac et al., Rigatti et al. and Zarling et al.) in the same way.  

Claims 69, 77 and 80-81, are rejected under 35 U.S.C. 103 as being unpatentable over Belyaev et al., Drmanac et al., Rigatti et al. and Zarling et al. as applied to Claims 66, 70-76, 79 and 83-85 above and in view of Gormley et al. (US 2014/0194324 A1, published 7/10/2014; cited in IDS filed 10/15/2019) as previously cited.  
This rejection has not been previously presented, and is presented separately in the interest of clarity of the record.  
As noted above, Belyaev et al., Drmanac et al., Rigatti et al. and Gormley et al. are all directed to transposome mediated fragmentation of DNA molecules and their analysis as a common field of endeavor.  
Regarding Claims 69 and 80-81, the teachings of Belyaev et al., Drmanac et al., and Zarling et al. have been described above.  
They do not teach the features of Claim 69 and the steps of 
“denaturing the barcode tagged fragment, thereby producing a single stranded barcode tagged fragment immobilized on the solid support; and 
copying the single stranded barcode tagged fragment immobilized on the solid support through primer extension or amplification to generate a sequencing library”,  
and so also do not teach a combination of those steps with the features of dependent Claims 80-81.  
Rigatti et al. further teach that “modified nucleic acids are captured on a surface, amplified by bridge amplification to form clusters on the surface, and sequenced” (emphasis added; see pg 7, ¶0022); that “[e]ach captured molecule is amplified into a cluster by bridge amplification. The nucleic acids of the clusters are linearized, sequencing primers are hybridized to the linear molecules, and the molecules are sequenced
A skilled artisan would understand that Rigatti et al.’s “clusters” are “a sequencing library” of Claim 69; and that “bridge amplification” includes “denaturing”, “primer extension” and “amplification” as presented in Claim 69.  It is noted that the broadest reasonable interpretation of Claim 69 includes embodiments with “a[n immobilized] sequencing library”.  
Similar to Rigatti et al., Gormley et al. further teach their method as “leaving short stumps anchored to the surface that can converted into clusters ready for further sequencing steps” (see pg 5, ¶0060).  
Additionally, they teach their “tag domain can comprise, for example, a region for cluster amplification” (see ¶0013); their clusters as having amplified DNA molecules with different combinations of P5 and P7 adapters (see ¶¶0019 and 0065; and Fig. 3a); and their clusters as resulting from “only one form of surface bound transposome (e.g. P5 transposome)” (see ¶¶0020-0021 and 0068; and Figs. 4a and 4b).  And they further teach amplification to form clusters followed by sequencing them (see e.g. ¶¶0075-0077).  
A skilled artisan would understand the P5 and P7 sequence containing primers used in the amplification to be “primers for adaptors” as presented in Claim 80
Regarding Claim 81, Rigatti et al. teach that sequencing of their target nucleic acids “comprises haplotype or phasing information”.  Similarly, Drmanac et al. teach analyzing sequence information to “perform haplotype phasing” (see e.g. abstract and ¶¶0014, 0220, 0249, 0299, 0318, 0320-0334, 0352-0356, 0375, and 0385). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method of Belyaev et al., Drmanac et al., Rigatti et al. and Zarling et al. as explained above by amplification of bead attached target nucleic acids (immobilized via a combination of the oligonucleotide probes having a unique barcode sequence of Belyaev et al. and the adapters of Gormley et al.) to form clusters for sequencing (as taught by Rigatti et al. and Gormley et al.) with use of primers with P5 and/or P7 adapter sequences (as taught by Gormley et al.) to produce sequence information for analysis and use in haplotype phasing (as taught by Rigatti et al. and Drmanac et al.) with the reasonable expectation of successfully expanding the method to produce clusters as sequencing libraries, produce target nucleic acid sequence information, and analysis of haplotype phasing, without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques to improve a similar method in the same way.  
And regarding Claims 77 and 80-81
The teachings of Drmanac et al. and Rigatti et al. regarding Claim 81 (and phasing information and analysis) are re-emphasized.  
They do not teach the features of Claim 77 and the steps of 
“releasing the repaired double stranded barcode tagged fragment from the solid support, and 
copying the repaired double stranded barcode tagged fragment through primer extension or amplification to generate a sequencing library”,  
and so also do not teach a combination of those steps with the features of dependent Claims 80-81.  
The teachings of Gormley et al. have also been described above, and their teachings regarding Claim 80 (and amplification with primers having P5 and/or P7 adapters) are re-emphasized.  And when the adapters of Gormley et al. are combined with the immobilized oligonucleotide probes having a unique barcode sequence of Belyaev et al. (see e.g. their Fig. 3 as cited above), the immobilized P5 and/or P7 adapter sequences would be located between the barcode sequence of Belyaev et al. and the beads of Drmanac et al. to allow the Belyaev et al. probes to function as described. 
Gormley et al. further teach that 
“[i]n other embodiments, the immobilized DNA fragments are amplified in solution. For example, in some embodiments, the immobilized DNA fragments are cleaved or otherwise liberated from the solid support and amplification primers are then hybridized in solution to the liberated molecules. In other embodiments, amplification 
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method of Belyaev et al., Drmanac et al., Rigatti et al. and Zarling et al. as explained above by releasing bead attached target nucleic acids for amplification to form a library of amplified sequences (as taught by Rigatti et al. and Gormley et al.) with use of primers with P5 and/or P7 adapter sequences (as taught by Gormley et al.) and sequencing to produce sequence information for analysis and use in haplotype phasing (as taught by Rigatti et al. and Drmanac et al.) with the reasonable expectation of successfully expanding the method to produce libraries for sequencing to produce target nucleic acid sequence information, and to allow analysis of haplotype phasing, all without surprising or unexpected results.  
The released nucleic acid molecules would be double stranded and each will have an end with an adapter sequence of Gormley et al. followed by an oligonucleotide probe having a unique barcode sequence of Belyaev et al. followed by a target nucleic acid fragment because it would be obvious to a person having ordinary skill that the adapter sequence may be advantageously used to amplify the released molecules in a manner analogous to that with an immobilized molecule of Claim 69 as explained above.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques to improve a similar method in the same way.  

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Belyaev et al., Drmanac et al., Rigatti et al., Zarling et al. and Gormley et al. as applied to Claims 69, 77 and 80-81 above and in view of Robins (US 2016/0024493 A1, published 1/28/2016, effectively filed at least as of 3/17/2014).
The teachings of Belyaev et al., Drmanac et al., Rigatti et al., Zarling et al. and Gormley et al. with respect to Claims 77 and 80-81 have been described above.  
The teachings of Belyaev et al. regarding immobilized oligonucleotide probes having a unique barcode sequence (e.g. their Fig. 3) are re-emphasized.  
Also re-emphasized  are the teachings of Gormley et al. regarding immobilized P5 and/or P7 adapter sequences, which would be located between the barcode sequence of Belyaev et al. and the beads of Drmanac et al. in the rejections above.  
And while Belyaev et al., Drmanac et al., Rigatti et al. and Zarling et al. do not teach Claim 82 and its features of 
“wherein said sequencing library is amplified with a first set [of] primer[s] containing a portion of said barcode template sequence
and a second set of gene specific primers or exome specific primers; 

the teachings of Gormley et al. regarding use of primers with P5 and/or P7 adapter sequences correspond to ‘a first set of primers’.  
Belyaev et al., Drmanac et al., Rigatti et al., Zarling et al. and Gormley et al. do not teach the combination of features in Claim 82 as quoted above. 
Robins teaches creating a sequencing library by a method which
“starts with anticoagulated blood (1), separates PBMCs on a Ficoll gradient (2), aliquots even numbers of cells into the wells of a 96-well plate (3), isolates RNA in a 96-well plate (4), synthesizes cDNA (5), amplifies TCRA sequences with gene-specific PCR primers (6), amplifies TCRB sequences with gene-specific PCR primers (7), runs a nested PCR to add sequencing adaptors and well-specific barcodes to TCRA sequences (8), rusn a nested PCR to add sequencing adaptors and well-specific barcodes to TCRA sequences (9), and combines amplicons to create a sequencing library (10)” (emphasis added; see ¶0253 and Fig. 10).
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method of Belyaev et al., Drmanac et al., Rigatti et al., Zarling et al. and Gormley et al. (after releasing bead attached target nucleic acids for amplification) as explained above, to i) form a library of amplicons (as taught by Rigatti et al. and Gormley et al.) with use of primers with P5 and/or P7 adapter sequences (as taught by Gormley et al.) which have at least a portion of one or more Belyaev et al. barcode sequences to selectively amplify 
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Robins) to improve a similar method in the same way.  
Response to Applicant Arguments
Applicant’s arguments in the 8/12 Reply have been fully considered in totality with the evidence of record and as applicable to the above rejections.  The arguments are not persuasive. 
On page 15 of the 8/12 Reply, Applicant argues as follows:

    PNG
    media_image3.png
    212
    626
    media_image3.png
    Greyscale

This is not persuasive in light of the new grounds of rejection set forth in the statements of rejection above.  The base rejection relies upon a combination of teachings of Belyaev et al. .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635